DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 02/24/2022, regarding the rejection of claims 1, 3-6, and 8-12 under 35 U.SC. 112(b) and claims 1, 3-6, 8-10, and 12 under 35 U.S.C. 103 were found to be persuasive. Applicant’s arguments obviate the rejection of claims 1, 3-6, and 8-12 under 35 U.SC. 112(b). Regarding the rejection of claims 1 and 8 under 35 U.S.C. 112(b) for recitation of the “light receiving part”, Applicant argues (see Remarks, pages 7-8) that the light absorber defined in paragraph [0024] of the specification provides sufficient structure. Examiner agrees. Regarding the interpretation of claims 1 and 8 under 35 U.S.C. 112(f), Applicant argues (see Remarks, pages 6-7) that the “light receiving part” and “mounting part” recite sufficient structure through the “light measurement device”. Examiner agrees. Therefore, claims 1 and 8 are not being interpreted under 35 U.S.C. 112(f). Claim 11 has been cancelled, and its limitations added to independent claims 1, 4, and 8. The added limitation of “a bellows configured to extend and contract in an axial direction of the tubular hoop” in claims 1, 4, and 8 overcomes the rejection. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention, specifically “a bellows configured to extend and contract in an axial direction of the tubular hoop” as recited in independent claims 1, 4, and 8 in combination with the recited steps and elements of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792      

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792